Citation Nr: 1145424	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for nicotine dependence, to include as secondary to service-connected posttraumatic stress disorder, with major depressive disorder and substance abuse. 

2.  Entitlement to service connection for chronic obstructive pulmonary disorder, to include as secondary to nicotine dependence and service-connected posttraumatic stress disorder, with major depressive disorder and substance abuse.

3.  Entitlement to a separate compensable evaluation for substance abuse.

4.  Entitlement to an effective date prior to December 31, 2007, for the grant of a total disability rating based on individual unemployability.

(The issue of entitlement to an extraschedular rating for service-connected posttraumatic stress disorder prior to December 31, 2007, is the subject of a separate decision).

REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO).

The Veteran has raised the issue of entitlement to service connection for hepatitis C in November 2009.  This issue is referred to the RO for appropriate action.

The issues of (1) entitlement to service connection for nicotine dependence, to include as secondary to service-connected posttraumatic stress disorder, with major depressive disorder and substance abuse; (2) entitlement to service connection for chronic obstructive pulmonary disorder, to include as secondary to nicotine dependence and service-connected posttraumatic stress disorder, with major depressive disorder and substance abuse; and (3) entitlement to an effective date earlier than December 31, 2007, for the grant of a total disability rating based on individual unemployability, are remanded to the RO.



FINDINGS OF FACT

1.  In a decision dated in October 2008, the Board denied an initial evaluation in excess of 50 percent for posttraumatic stress disorder prior to December 31, 2007, and granted a 70 percent evaluation for posttraumatic stress disorder, effective December 31, 2007.  The RO issued a rating decision in December 2008 which effectuated the Board's decision.

2.  In a rating decision dated in May 2009, service connection for substance abuse as secondary to posttraumatic stress disorder, with major depressive disorder, was granted, and a noncompensable evaluation was assigned, with substance abuse rated as part of the service-connected PTSD, with secondary major depressive disorder.

3.  The criteria for rating substance abuse are the same as the criteria for rating posttraumatic stress disorder, with major depressive disorder, and the manifestations of each disability are the same.


CONCLUSION OF LAW

The criteria for a separate compensable evaluation for substance abuse have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service connection for substance abuse, as secondary to service-connected posttraumatic stress disorder (PTSD), with major depressive disorder, was granted, effective July 8, 2004.  See 38 C.F.R. § 3.400 (2011).  A noncompensable evaluation for substance abuse was assigned as part and parcel of the service-connected PTSD.  

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Moreover, the issue presented cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In July 2004, the Veteran filed a claim to reopen the issue of service connection for PTSD.  He also claimed entitlement to service connection for substance abuse, to include as secondary to PTSD.  The claim to reopen the issue of entitlement to service connection claim for PTSD, with secondary major depressive disorder, was denied in a rating decision dated January 2005, and further denied entitlement to service connection for substance abuse.  Following the submission of additional evidence, service connection for PTSD, with major depressive disorder, was granted by a rating decision dated August 2005, and assigned a 30 percent disability rating, effective July 8, 2004.  Thereafter, a 50 percent evaluation was assigned for PTSD, with major depressive disorder, effective July 8, 2004.  

In a decision dated in October 2008, the Board denied an initial evaluation in excess of 50 percent for posttraumatic stress disorder prior to December 31, 2007, and granted a 70 percent evaluation for PTSD, but no more, effective December 31, 2007.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2010 decision, the Court affirmed that part of the Board decision that denied an initial schedular evaluation in excess of 50 percent for PTSD prior to December 31, 2007, and granted a 70 percent evaluation for PTSD, but no more, effective December 31, 2007.  The Veteran appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and in a decision dated in March 2011, the appeal was dismissed.  Accordingly, the Court's affirmance of that part of the Board decision that denied an initial schedular evaluation in excess of 50 percent for PTSD prior to December 31, 2007, and granted a 70 percent evaluation for PTSD, but no more, effective December 31, 2007, is res judicata.  That is to say, the question has been settled and may not be raised again.  

In the April 2010 decision, the Court remanded the issue of entitlement to an extraschedular evaluation for PTSD prior to December 31, 2007.  That issue is the subject of a separate Board decision.  

A rating decision in December 2008, effectuated the Board's decision with respect to denied an initial schedular evaluation in excess of 50 percent for PTSD prior to December 31, 2007, and granted a 70 percent evaluation for PTSD, but no more, effective December 31, 2007.  

The Board remanded the issue of entitlement to service connection for substance abuse, to include as secondary to service-connected PTSD, in the October 2008 Board decision.  Thereafter, in a May 2009 rating decision, service connection for substance abuse, as secondary to service-connected PTSD, with secondary major depressive disorder, was granted effective July 8, 2004, and a noncompensable evaluation for substance abuse as part of the service-connected PTSD, with major depressive disorder.  
 
Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the "pyramiding" of ratings for the same disability under various diagnoses or diagnostic codes is prohibited.  38 C.F.R. § 4.14.  Disabilities may be rated separately without violating the prohibition against pyramiding unless they constitute the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  It is a veteran's overall disability picture that is relevant in the assignment of a disability rating, not the name of the causative disorder or disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

With respect to mental health disorders, the level of impairment is measured in terms of the social and occupational difficulties which result from a veteran's psychiatric disorder.  See 38 C.F.R. § 4.130.  Although different diagnostic codes are used for different psychiatric disorders, all psychiatric disorders, except eating disorders, are rated based under the same criteria.  Id.

VA has determined that service connection for substance abuse is warranted as secondary to the service-connected PTSD, with major depressive disorder.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. §. 3.310(a) (2011); see also, Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (holding that 38 C.F.R. § 4.14 "clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").

Furthermore, two defined diagnoses constitute the same disability for VA purposes if they have overlapping symptomatology.  Amberman, 570 F.3d at 1381.  While it is possible for two mental disabilities to have different symptoms, and therefore, be evaluated separately, a separate evaluation is not warranted if the manifestations of the two mental disabilities are the same.  Id.  Here, the Veteran's substance abuse is evaluated under the same rating criteria as the service-connected PTSD, with major depressive disorder.  As such, the symptomatology associated with the disabilities would be consequently and necessarily duplicative and/or overlapping, especially where there is no evidence to show, or even suggest, otherwise.  Therefore, there is no basis for the award of a separate compensable evaluation for substance abuse in this case.  See 38 C.F.R. § 4.14; Amberman, 570 F.3d at 1381.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be terminated or denied as being without legal merit.  See Sabonis, 6 Vet. App. at 430.



ORDER

A separate compensable evaluation for substance abuse is denied.


REMAND

I.  Nicotine Dependence and Chronic Obstructive Pulmonary Disorder 

The Veteran contends that his nicotine dependence and chronic obstructive pulmonary disorder (COPD) are related to service.  In the alternative, the Veteran alleged that these disabilities are secondary to his service-connected PTSD, with major depressive disorder and substance abuse.  The Veteran also contends that his COPD is secondary to his nicotine dependence.

Preliminarily, the RO must provide the Veteran with complete notification to inform him of the type of information and evidence needed to substantiate his service connection claims on direct, presumptive, and secondary bases.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran must also be advised of the regulatory provisions for claims based on the effects of tobacco products.  38 C.F.R. § 3.300 (2011).

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73   (1996).  

The Veteran was afforded a VA examination in December 2007.  He reported a 50-year smoking history before quitting in November 2007.  The diagnosis was severe COPD, not on optimal medications.  Although the Veteran acknowledged starting smoking prior to service, the examiner indicated that the Veteran's service-connected PTSD "might have contributed" to his not being able to quit earlier.  The examiner further indicated that the Veteran's COPD was "most probably" related to the Veteran's longstanding cigarette smoking and that if the Veteran had not smoked, he "probably" would not have developed COPD.

The Veteran was also afforded a VA examination in December 2007.  According to the examiner, the Veteran used tobacco products as a stress relief strategy for many years to deal with his PTSD symptoms.  However, the examiner indicated that the "consensus" opinion was that mental disorders did not cause individuals to use tobacco products.  In a follow-up VA examination dated April 2009, the examiner indicated that the Veteran's PTSD did not cause him to use tobacco products.  In reaching this conclusion, the examiner noted that the Veteran began smoking prior to service, used tobacco products to cope with stress, and periodically quit smoking after service.

The controlling question in this case is whether the Veteran's nicotine dependence was aggravated by a service-connected disability.  Nevertheless, the VA examination reports of record do not address the issue of whether the Veteran's nicotine dependence was aggravated by a service-connected disability, to include his service-connected PTSD and substance abuse, and therefore, they are inadequate for adjudication purposes.  On remand, the Veteran must be afforded an examination to address this issue.

The claim of entitlement to service connection for COPD, includes as secondary to nicotine dependence and service-connected PTSD, and therefore is intertwined with the issue of entitlement to service connection for nicotine dependence.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

II.  Earlier Effective Date Claim

As noted above, the issue of entitlement to an extraschedular rating for service-connected PTSD prior to December 31, 2007, is the subject of a separate decision.  In particular, the Board remanded that claim to afford the RO the opportunity to consider it in the first instance, and if appropriate, refer the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) (2011).

Accordingly, the Veteran's claim of entitlement to an effective date earlier than December 31, 2007, for the grant of a total disability rating based on individual unemployability is inextricably intertwined with that claim.  As the issue of  entitlement to an effective date earlier than December 31, 2007, for the grant of a total disability rating based on individual unemployability is intertwined with the issue of entitlement to an extraschedular rating for service-connected PTSD prior to December 31, 2007, the earlier effective date claim is remanded to the RO.

The RO must also attempt to obtain all pertinent VA medical records pertaining to the Veteran that are dated from June 2009.  The Veteran must be contacted and asked to identify any additional pertinent evidence in support of his claims.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from June 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must notify the Veteran to provide information about the type of evidence necessary to establish service connection for nicotine dependence and COPD on direct, presumptive, and secondary bases, to include as secondary to service-connected PTSD, with major depressive disorder and substance abuse.

3.  After the above development is completed, the RO must schedule the Veteran for a VA examination to determine the nature and etiology of his nicotine dependence, and its relationship to a service-connected disability, if any.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Specifically, the examiner must indicate whether the Veteran's nicotine dependence is aggravated by a service-connected disorder, to specifically include PTSD and substance abuse.  The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, including adjudication of the inextricably intertwined issues, and readjudicate the Veteran's claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


